Citation Nr: 0931747	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-39 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent, prior to December 30, 2008, for bilateral cataracts 
with dry eye syndrome and punctuate keratitis.

2.  Entitlement to an initial evaluation in excess of 20 
percent, effective December 30, 2008, for bilateral cataracts 
with dry eye syndrome and punctuate keratitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for early degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to 
October 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
granted service connection for degenerative arthritis of the 
right knee, assigning a 10 percent evaluation; and service 
connection for bilateral cataracts with dry eye syndrome and 
punctuate keratitis, assigning a 0 percent evaluation.  The 
RO subsequently assigned a 20 percent rating for the 
bilateral cataracts in June 2009, with an effective date of 
December 30, 2008.  The Veteran has not indicated that he is 
satisfied with these rating.  Thus, the claims are still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2008, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing proceedings is of record.

The Board remanded this case for additional development in 
June 2008.  


FINDINGS OF FACT

1.  Prior to December 30, 2008, the Veteran's visual acuity 
was corrected to 20/20 in both eyes near and far; the average 
concentric contraction for the right eye was 58 and the left 
was 51.

2.  Effective December 30, 2008, the Veteran's visual acuity 
was corrected to 20/20 in both eyes near and far; the average 
concentric contraction for the right eye was 46 and the left 
was 44.

3.  The right knee disability impairment is manifested by 
degenerative arthritis, full extension, flexion most severely 
limited to 100 degrees, and functional impairment due to 
pain.


CONCLUSIONS OF LAW

1.  Prior to December 30, 2008, the schedular criteria for 
the assignment of an initial rating of 20 percent, but no 
higher, for bilateral cataracts have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.76a, 4.84a, Diagnostic Codes 6028, 6078, 6079, 6080 (2008).

2.  Effective December 30, 2008, the schedular criteria for 
the assignment of an initial rating in excess of 20 percent 
for bilateral cataracts have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.76a, 4.84a, Diagnostic Codes 6028, 6078, 6079, 6080 (2008).

3.  The schedular criteria for an evaluation in excess of 10 
percent for early degenerative arthritis of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.71a, 
Diagnostic Codes 5010-5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2006 and March 2006 regarding the 
original service connection claims for bilateral cataracts 
and the right knee disability.  After service connection was 
granted in a May 2006 rating decision, the RO provided the 
appellant with notice in November 2008 for satisfying an 
increased rating for bilateral cataracts and a right knee 
disability including the diagnostic criteria.  While the 2008 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a June 2009 supplemental statement of the 
case and rating decision, following the provision of notice.  
The Board remand directed the RO to notify the Veteran of the 
criteria for rating instability of the knee under Diagnostic 
Code 5257 but during the course of the remand the RO changed 
the diagnostic code for the knee from Diagnostic Code 5257 to 
5010-5003.  Thus, the letter reflected notice of Diagnostic 
Code 5010-5003 since this was the relevant code.  The Board 
finds that the RO has substantially complied with the remand 
directives and that any deviation from the directives on the 
RO's part is not prejudicial to the Veteran.    

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).    

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
the disabilities on appeal, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

Bilateral cataracts

In a May 2006 rating decision, the RO granted service 
connection for bilateral cataracts with dry eye syndrome and 
punctuate keratitis, assigning a 0 percent evaluation 
effective November 1, 2005.  The RO later assigned a 20 
percent rating for the bilateral cataracts, effective 
December 30, 2008, in a June 2009 rating decision.  The 
Veteran seeks a higher rating.

The bilateral cataracts are rated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6028.  When cataracts are preoperative, they 
are to be rated based on impairment of vision.  When they are 
postoperative, cataracts are to be rated on impairment of 
vision and aphakia. 

The Veteran denied a history of eye surgery on his VA 
examinations in March 2006 and December 2008.  Thus, his 
cataracts are rated based on impairment of vision only.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses. 38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye. 38 C.F.R. § 4.83a. 

A noncompensable disability rating of 0 percent is warranted 
for impairment of central visual acuity when vision in one 
eye is correctable to 20/40 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 
6079.

A compensable disability rating of 10 percent is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079.

A March 2006 VA examination report shows the right eye 
corrected vision was 20/20 near and far and the left eye 
corrected also was 20/20 near and far.  Thus, a compensable 
rating for bilateral visual acuity is not warranted prior to 
December 30, 2008 under Diagnostic Codes 6078 and 6079.

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080. 

Regarding the determination of field loss, the extent of 
contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
table III of VA's Rating Schedule for determining average 
concentric contraction of visual fields.  The degrees lost 
are then added together to determine total degrees lost.  
This is subtracted from 500.  The difference represents the 
total remaining degrees of visual field.  The difference 
divided by eight represents the average contraction for 
rating purposes. 38 C.F.R. § 4.76a.

A normal visual field extent at the eight principal meridians 
are as follows: temporally: 85 degrees; down temporally: 85 
degrees; down: 65 degrees; down nasally: 50 degrees; nasally: 
60 degrees; up nasally: 55 degrees; up: 45 degrees; up 
temporally: 55 degrees. 38 C.F.R. § 4.76a, Table III.  These 
normal ranges amount to 500 degrees.  Adjudicators should 
calculate the average concentric contraction of an eye by 
measuring the claimant's actual degrees of vision in the 
eight principal meridians, adding them together, and then 
subtracting that sum of degrees from the normal sum of 
degrees (i.e., 500 degrees - x degrees). That figure (x 
degrees) should then be divided by eight, and that number 
(i.e., y) represents the average concentric contraction for 
that eye. See 38 C.F.R. § 4.76a, Table III.

The March 2006 VA examination report shows that kinetic 
visual fields in the right eye are as follows: temporally: 80 
degrees (5 degrees less than normal); down temporally: 75 
degrees (10 degrees less than normal); down: 50 degrees (15 
degrees less than normal); down nasally: 50 degrees (normal); 
nasally: 55 degrees (5 degrees less than normal); up nasally: 
55 degrees (normal); up: 50 degrees (better than normal); and 
up temporally: 70 degrees (better than normal).  The actual 
degree of vision in the eight principal meridians added 
together equals 35.  This subtracted from 500 equals 465; and 
this divided by 8 equals 58.  Thus, 58 is the average 
concentric contraction for the right eye in March 2006. 

Kinetic visual fields in the left eye were as follows: 
temporally: 50 degrees (35 degrees less than normal); down 
temporally: 50 degrees (35 degrees less than normal); down: 
60 degrees (5 degrees less than normal); down nasally: 70 
degrees (better than normal); nasally: 75 degrees (better 
than normal); up nasally 65 degrees (better than normal); up: 
55 degrees (10 degrees less than normal); and up temporally: 
50 degrees (5 degrees less than normal.  The actual degree of 
vision in the eight principal meridians added together equals 
90.  This subtracted from 500 equals 410; and this divided by 
8 equals 51.  Thus, 51 is the average concentric contraction 
for the left eye in March 2006. 

Under 38 C.F.R. § 4.84a, Diagnostic Code 6080, a concentric 
contraction of the visual field to 60 degrees but not to 45 
degrees results in a bilateral evaluation of 20 percent, a 
unilateral evaluation of 10 percent, or rate as 20/50.  As 
the March 2006 VA examination report shows that the average 
concentric contraction in the right eye is 58 and in the left 
is 51, a 20 percent rating is warranted for the bilateral 
cataracts prior to December 30, 2008.

The next higher 30 percent rating under Diagnostic Code 6080 
is not warranted, as concentric contraction of the visual 
field is not to 45 degrees bilaterally, and is not rated as 
20/70.  Also, the field examination does not show loss of 
temporal half of the visual field.

Having determined that a 20 percent evaluation is warranted 
for the bilateral cataracts prior to December 30, 2008, the 
Board will next turn to whether a rating in excess of 20 
percent is warranted, effective December 30, 2008.

A December 2008 VA examination report shows visual acuity was 
corrected to 20/20 far and near in both eyes.  Thus, a 
compensable rating is still not demonstrated based on loss of 
visual acuity, effective December 30, 2008.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6079.

The December 2008 VA examination report shows that kinetic 
visual fields in the right eye are as follows: temporally: 70 
degrees (15 degrees less than normal); down temporally: 55 
degrees (30 degrees less than normal); down: 45 degrees (20 
degrees less than normal); down nasally: 40 degrees (10 
degrees less than normal); nasally: 40 degrees (20 degrees 
less than normal); up nasally: 35 degrees (20 degrees less 
than normal); up: 35 degrees (10 degrees less than normal); 
up temporally: 45 degrees (10 degrees less than normal).  The 
actual degree of vision in the eight principal meridians 
added together equals 135.  This subtracted from 500 equals 
365; and this divided by 8 equals 46.  Thus, 46 is the 
average concentric contraction for the right eye in December 
2008. 

Kinetic visual fields in the left eye are as follows: 
temporally: 40 degrees (45 degrees less than normal); down 
temporally: 35 degrees (50 degrees less than normal); down: 
50 degrees (15 degrees less than normal); down nasally: 55 
degrees (more than normal); nasally: 72 degrees (more than 
normal); up nasally: 48 degrees (7 degrees less than normal); 
up: 30 degrees (15 degrees less than normal); up temporally: 
38 degrees (17 degrees less than normal).  The actual degree 
of vision in the eight principal meridians added together 
equals 149.  This subtracted from 500 equals 351; and this 
divided by 8 equals 44.  Thus, 44 is the average concentric 
contraction for the left eye in December 2008.

Under Diagnostic Code 6080, the right eye falls under the 
criteria for 60 degrees of average concentric contraction but 
not to 45 degrees.  The left eye, however, falls under the 
next higher rating criteria for 45 degrees of average 
concentric contraction but not to 30 degrees, which provides 
an evaluation of 30 percent for bilateral or 10 percent for 
unilateral, or rate as 20/70) (6/21).  Under Note (2) of 
Diagnostic Code 6080, the alternative ratings are to be 
employed when there is a different impairment of the visual 
field in the other eye.  As there is a different impairment 
of the visual field in each eye, the right eye will be 
evaluated as 20/50 (6/15) as provided under Diagnostic Code 
6080, and the right eye will be evaluated as 20/70 (6/21).  
As noted, the percentage evaluation for visual acuity will be 
found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye. 38 C.F.R. § 4.83a.  The two visual acuity impairments of 
20/70 and 20/50 when intersected on Table V - Ratings for 
Central Visual Acuity Impairment - result in a 20 percent 
evaluation under Diagnostic Code 6078.  

The next higher 30 percent rating under Diagnostic Code 6080 
is not warranted, as the field examination does not show loss 
of temporal half of the visual field.

Therefore, for the entire appeals period, the proper rating 
for the Veteran's bilateral eye cataracts is 20 percent.

Under Note (1) of Diagnostic Code 6080, the correct diagnosis 
reflecting disease or injury should be cited.  In this case, 
the VA examination reports show diagnoses of cataracts in the 
bilateral eyes, hyperopia, astigmatism, presbyopia, dry eye 
syndrome in both eyes, superficial punctuate keratitis in 
both eyes, related to the dry eye syndrome, and right eye 
retinal white without pressure, which is benign.  The Veteran 
also described a starburst effect and shadow effect due to 
uncorrected astigmatism.  The Veteran is only service-
connected for the bilateral cataracts, dry eye syndrome, and 
punctuate keratitis, however.

Under Note (2) of Diagnostic Code 6080, demonstrable 
pathology commensurate with the functional loss will be 
required.  The concentric contraction evaluations require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  The alternative ratings are to be 
employed when there is ratable defect of visual acuity, or a 
different impairment of the visual field in the other eye.  

Note 2 has been applied with respect to the alternate 
ratings, as stated above.  Demonstrable pathology has been 
shown.  Demonstrable pathology is shown commensurate with 
functional loss.  Also, the concentric evaluations show 
contraction within the stated degrees temporally.  

The level of impairment with respect to the bilateral eye 
cataracts has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for a 20 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
A 20 percent evaluation is warranted for the bilateral 
cataracts, as discussed.  To the extent that any further 
increase is denied, the preponderance of the evidence is 
against the claim; there is no doubt to be resolved; and an 
increased rating is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Right knee

The RO granted service connection for early degenerative 
arthritis of the right knee in May 2006, assigning a 10 
percent evaluation, effective November 1, 2005.  The Veteran 
seeks a higher initial rating.

The RO initially evaluated the Veteran's knee under the 
rating criteria for arthritis (Diagnostic Code 5010) and 
laxity/ instability (Diagnostic Code 5257).  Most recently in 
the June 2009 rating decision and supplemental statement of 
the case, however, the RO determined that the Veteran did not 
actually have laxity in the right knee so the proper rating 
code was Diagnostic Code 5010 for arthritis.  The RO also 
rated the Veteran under Diagnostic Code 5260 for limitation 
of flexion in the right knee (due to the arthritis).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee is evaluated for recurrent subluxation 
or lateral instability.  A 10 percent evaluation is assigned 
for slight recurrent subluxation or lateral instability.  A 
20 percent rating is assigned for moderate recurrent 
subluxation or lateral instability.  A 30 percent disability 
rating is assigned under for severe recurrent subluxation or 
lateral instability.

Lateral instability and degenerative arthritis of the knee 
may be rated separately under Diagnostic Codes 5257 and 5003. 
VAOPGCPREC 23-97 (1997).  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 5260 
addresses limitation of flexion of the leg.  Flexion limited 
to 60 degrees warrants a noncompensable (0 percent) rating.  
Flexion limited to 45 degrees warrants a 10 percent rating.  
Flexion limited to 30 degrees warrants a 20 percent rating.  
Flexion limited to 15 degrees warrants a 30 percent rating.  

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 5 degrees warrants a 
noncompensable rating.  Extension limited to 10 degrees 
warrants a 10 percent rating.  Extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  Extension limited 
to 30 degrees warrants a 40 percent rating.  Extension 
limited to 45 degrees warrants a 50 percent rating.  

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 
(2004).

An April 2006 VA examination report notes that there are no 
records to review and shows the Veteran complained of right 
knee episodic pain from a previous strain.  His right knee 
flared up with pain only.  There was no weakness, stiffness, 
swelling, heat, redness, instability or giving way, locking, 
fatigability, or lack of endurance.  The severity of the 
flare-ups was 4 to 5 out of 10 and was daily.  The duration 
of pain was less than 24 hours.  The precipitating factor was 
walking or standing; and the alleviating factor was resting 
for 10 to 15 minutes.  He claimed to have an additional 
limitation of motion of 100 percent during a flare-up.  On 
physical examination, knee range of motion bilaterally was 0 
degrees of extension to 134 degrees of flexion.  The medial 
and collateral ligaments were stable by performing the varus 
and valgus in neutral and in 30 degrees of flexion; there was 
no motion.  The anterior and posterior cruciate ligaments 
were stable by performing the Lachman's test.  The medial and 
lateral meniscus was stable by performing the McMurray's 
test.  X-ray examination of the right knee was unremarkable.  
The examiner found that there was no clinical or laboratory 
evidence to warrant a diagnosis of an acute or chronic 
disorder or its residuals of right knee strain.  Pain, 
fatigue, and weakness were not applicable for the right knee 
during a flare-up.  

An April 2006 VA general examination shows that right knee 
range of motion was 0 to 134 degrees of flexion but notes 
that extension was to 30 degrees.

As the extension findings in the two April 2006 examinations 
were widely divergent, another examination was ordered in 
December 2008.

A December 2008 VA examination report shows the claim file 
and service treatment records were not available for review 
at the time of the examination.  The Veteran complained of 
right knee pain, weakness, stiffness, and swelling aggravated 
by prolonged weight-bearing, walking for any distances, 
weather changes, and repetitive usage.  He required no knee 
brace to ambulate but required the use of a cane for 
stability most of the time; it was noted that he had lumbar 
and bilateral hip disabilities, as well.  There were no 
episodes of subluxation or dislocations of the patella; nor 
were there constitutional signs of inflammatory arthritis.  
The Veteran reported that he felt unstable in his gait and 
did not walk up and down ladders.  

On physical examination, the Veteran walked with a 
significant limp.  He was using a cane to ambulate.  He 
completed a third of a squat complaining of increasing pain 
and discomfort, which limited his ability to squat involving 
the right knee.  Goniometer measurements of the knee joint 
showed flexion to 100 degrees and 0 degrees of extension.  
The extension was noted to be equal and full.  Repetitive 
movement of the right knee caused no additional loss of range 
of motion or functional impairment.  The Veteran had 
increasing pain and discomfort throughout the entire arc of 
movement, which increased at the end arc of motion.  There 
was no knee effusion or soft tissue swelling.  There was 
diffuse discomfort noted throughout the knee joint.  There 
was no specific area of maximum intensity for tenderness; and 
pressure over the patellofemoral joint caused no significant 
escalation of pain discomfort.  Movement of the knee joint 
caused no significant crepitance, which could be felt or 
heard.  There was no ankylosis of the knee joint or 
constitutional signs of inflammatory arthritis.  Stress 
testing of the knee joint for instability included Lachman, 
pivot shift, and anterior-posterior drawer sign.  There was 
no excessive looseness or laxity of the right knee joint with 
stressing; the cruciate ligaments were intact.  For the 
collateral ligaments, on varus and valgus stressing at 0 to 
30 degrees of flexion, there was no excessive looseness or 
laxity of the knee capsule or collateral ligaments.  Normal 
range of motion was anticipated for the Veteran's height and 
weight with flexion: 0 to 140 degrees; and full extension: 0 
degrees.  The examiner noted that April 2006 x-rays of the 
right knee showed degenerative changes of the patellofemoral 
area.  In order to fully assess the Veteran's condition, a 
magnetic resonance imaging (MRI) report was ordered.  The 
impression was degenerative joint disease of the right knee, 
with residuals.  There was no additional loss of range of 
motion or increase in functional impairment after repetitive 
usage of the right knee.  

A January 2009 addendum to this report shows that an MRI 
study revealed mild to moderated tricompartmental 
osteoarthritis changes with scarring of the medial collateral 
ligamentous complex.  These findings supported the clinical 
diagnosis and the etiology as to the cause for continued 
progressive degeneration and impairment.

In March 2009, an orthopedic consult report shows full range 
of motion in the right knee with negative effusion or 
swelling.  He had crepitus medially with patella crepitus.  
He was ambulating on his own with full weight-bearing.  The 
MRI findings previously discussed were noted. 

An April 2009 addendum to the December 2008 report notes that 
the claims file, service treatment records, and recent 
orthopedic consultations were reviewed.  The examiner noted 
that three independent measurements of the right knee at 
different time intervals reported full extension and the 
Veteran did not have 30 degrees of loss of extension.  
Consultation with the original examiner noted that the 
diverging findings were thought to be discrepancies in 
reporting of the extension and nothing more than a 
typographical error.

As noted, the RO changed the diagnostic code from 
laxity/instability under Diagnostic Code 5257 to limitation 
of extension due to arthritis under Diagnostic Codes 5010-
5260.  The medical evidence shows that the Veteran does not 
have instability or laxity in the right knee.  Physical 
examination confirms this in 2006, 2008, and 2009.  The 
Veteran reportedly had a limp and walked with a cane during 
the 2008 examination, but as the stress tests for the knee 
joint for instability were all negative, this impairment is 
not shown as related to the right knee.  Thus, even though 
the Veteran could have received two separate ratings for 
instability and degenerative arthritis under VAOPGCPREC 23-97 
(1997), the separate rating for instability would have been 
at 0 percent.  Thus, the Board agrees with the RO's 
assessment that a rating for arthritis is more applicable and 
that the Veteran is not prejudiced by such a change in the 
rating code, as the disability rating remains the same at 10 
percent.

The medical evidence demonstrates that the Veteran has 
degenerative arthritis of the knee.  He is shown to have full 
extension so a compensable rating is not warranted under 
Diagnostic Code 5261.  The most severe limitation of flexion 
is to 100 degrees; so a compensable rating also is not 
warranted under Diagnostic Code 5260.  

As noted, however, even when a compensable rating is not 
warranted for limitation of motion, a 10 percent rating is 
assigned for limitation of motion due to degenerative 
arthritis under Diagnostic Code 5010.  Thus, the 10 percent 
rating assigned for the right knee is proper.  

The remaining knee diagnostic codes allowing for ratings 
higher than 10 percent are inapplicable.  Diagnostic Code 
5256 does not apply, as the medical records show that the 
Veteran does not have ankylosis of the right knee.  Ankylosis 
is defined as "immobility and consolidation of a joint due 
to disease, injury, or surgical procedure." Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  
Diagnostic Code 5262 for nonunion of the tibia and fibula is 
not relevant, as this kind of impairment is not shown, 
either.  Diagnostic Code 5258 also does not apply, as the 
evidence does not show dislocated semilunar cartilage.  

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has complaints of pain and states that he had an 
unstable gait and 100 percent limitation of motion in his 
knee during a flare-up.  He also has limited abilities to 
engage in recreational activities involving prolonged 
walking, standing, or running.  This functional impairment, 
however, is considered by the 10 percent rating assigned 
under Diagnostic Code 5010-5260.  The medical records note 
that the Veteran does not have any increased weakness, 
fatigability, incoordination during flare-ups, and repetitive 
motion.  The April 2006 VA examination noted that there was 
no weakness, stiffness, swelling, heat, redness, instability 
or giving way, locking, fatigability, or lack of endurance.  
The December 2008 VA examination report also noted that there 
was no additional loss of range of motion or increase in 
functional impairment after repetitive usage of the right 
knee.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability. 38 C.F.R. § 
4.1.

The level of impairment in the knee has been relatively 
stable throughout the appeals period, and has never been 
worse than what is warranted for a 10 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evidence more closely approximates the criteria for a 10 
percent rating for the right knee disability.  38 C.F.R. § 
4.7.  The preponderance of the evidence is against the claim 
for an increase and there is no doubt to be resolved. Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Extra-schedular

The Veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran works as a bus driver and has limited 
abilities to get in out and of the bus due to his right knee 
disability.  However, the evidence shows he is working full-
time and has not missed any time from work due to his 
service-connected right knee and bilateral cataract 
disabilities.  This does not rise to the level of marked 
interference with employment.  The record also does not show 
any frequent periods of hospitalization due to the right knee 
or the cataracts.

The current schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation of 20 percent, but no 
higher, prior to December 30, 2008, for bilateral cataracts 
with dry eye syndrome and punctuate keratitis is granted.

Entitlement to an initial evaluation in excess of 20 percent, 
effective December 30, 2008, for bilateral cataracts with dry 
eye syndrome and punctuate keratitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for early degenerative arthritis of the right knee is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


